—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Greenberg, J.), rendered July 10, 1998, convicting him of petit larceny (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
To the extent that any of the prosecutor’s summation remarks were improper, the Trial Judge acted promptly to remove any prejudicial effect caused thereby (see, People v Ashwal, 39 NY2d 105). Moreover, in light of the overwhelming evidence of the defendant’s guilt, any errors were harmless (see, People v Crimmins, 36 NY2d 230). O’Brien, J. P., Santucci, Florio and Schmidt, JJ., concur.